Case 0:19-cv-62992-JEM Document 67 Entered on FLSD Docket 02/26/2020 Page 1 of 1
            Case MDL No. 2804 Document 7055 Filed 02/11/20 Page 1 of 1



                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION

  IN RE: NATIONAL PRESCRIPTION OPIATE
  LITIGATION
        Florida Health Sciences Center, Inc., et al v. Sackler, et al., )
               S.D. Florida, C.A. No. 0:19-62992                        )                  MDL No. 2804


                   ORDER VACATING CONDITIONAL TRANSFER ORDER


          A conditional transfer order was filed in this action (Florida Health) on December 23, 2019.
  Prior to expiration of that order’s 7-day stay of transmittal, plaintiffs in Florida Health filed a notice
  of opposition to the proposed transfer. Plaintiffs later filed a motion and brief to vacate the
  conditional transfer order. The Panel has now been advised that Florida Health was remanded to the
  Seventeenth Judicial Circuit, Broward County, Florida, by the Honorable Jose E. Martinez in an
  order filed on January 24, 2020.

       IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
  “CTO-127” filed on December 23, 2019, is VACATED insofar as it relates to this action.


                                                           FOR THE PANEL



                                                           John W. Nichols
                                                           Clerk of the Panel
